PER CURIAM.
We affirm the judgment of conviction and sentence as an habitual felony offender, Herrington v. State, 622 So.2d 1339 (Fla. 4th DCA 1993); State v. Rucker, 613 So.2d 460 (Fla.1993), but remand to the trial court for correction of the written order of probation to conform to the oral pronouncement.
AFFIRMED IN PART; REMAND FOR CORRECTION OF WRITTEN ORDER OF PROBATION.
DELL, C.J., KLEIN, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.
BY ORDER OF THE COURT:
ORDERED that appellant’s motion filed December 2, 1993, for rehearing and/or certification of question of great public importance is hereby denied; further,
ORDERED that the issuance of the mandate in the above-styled case is hereby *203stayed pending the Supreme Court’s decision in Herrington v. State.